Title: From George Washington to Major General Steuben, 2 October 1779
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von


        
          Sir
          Head Qrs [West Point] Octr 2d 1779
        
        I have received your favour of the 29th of Sepr containing a plan for recruiting the army for the next campaign, which I have attentively considered—Many parts of it correspond exactly with my ideas and with the proposals I have made and am making to Congress—Such parts of it as are new and appear to me calculated to promote the service shall be added. I have the honor to be With much esteem Sir Your most Obedt servant
        
          G.W.
        
      